 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ZAKEE SHAKIR,

 9                              Plaintiff,                 Case No. C18-1333 RSL-MLP

10          v.                                             ORDER DENYING PLAINTIFF’S
                                                           MISCELLANEOUS MOTIONS AND
11   RICHARD ADAMS, et al.,                                DENYING DEFENDANTS’ MOTION
                                                           TO STRIKE PLAINTIFF’S MOTIONS
12                              Defendants.

13
                                         I.      INTRODUCTION
14
            This is a 42 U.S.C. § 1983 prisoner civil rights action. On April 3, 2019, Plaintiff filed a
15
     “Motion to Oppose and Object to Reply in Support of Defendants’ Motion for Summary
16
     Judgment Dismissal” and “Motion to Stay Object.” (Dkt. # 42.) On April 12, 2019, Defendants
17
     filed a motion to strike Plaintiff’s motions. (Dkt. # 43.) After considering Plaintiff’s motions,
18
     Defendants’ motion, and the balance of the record, the Court DENIES Plaintiff’s motions and
19
     DENIES Defendants’ motion.
20

21

22

23

     ORDER DENYING PLAINTIFF’S
     MISCELLANEOUS MOTIONS AND DENYING
     DEFENDANTS’ MOTION TO STRIKE
     PLAINTIFF’S MOTIONS - 1
 1                                          II.     DISCUSSION

 2          A.      “Motion to Oppose and Object in Reply in Support of Defendants’ Motion
                    for Summary Judgment Dismissal”
 3
            Plaintiff asks the Court to allow him to file an opposition and objection to Defendants’
 4
     reply in support of their motion for summary judgment. (Dkt. # 42 at 1-2.) Defendants ask the
 5
     Court to strike Plaintiff’s motion, arguing it is an improper surreply. (Dkt. # 43 at 1.)
 6
     Alternatively, Defendants respond that Plaintiff’s criminal charges are still pending against him
 7
     and provide a copy of the state court docket showing the charges still pending. (Dkt. ## 43 at 1,
 8
     44 at 9.) Defendants also reassert their argument that Plaintiff’s claim is barred by Younger
 9
     abstention. (Dkt. # 43 at 2.)
10
            The parties have already filed a motion for summary judgment (dkt. # 30), opposition to
11
     summary judgment (dkt. # 35), and a reply in support of the motion for summary judgment (dkt.
12
     # 39), pursuant to LCR 7. Because Plaintiff has already had the opportunity to fully respond to
13
     the substance of Defendants’ motion for summary judgment, the Court denies Plaintiff’s motion
14
     to file a second opposition. (Dkt. # 42.) The Court declines to strike Plaintiff’s motion, and
15
     therefore denies Defendants’ motion. (Dkt. # 43.)
16
            B.      “Motion to Stay Object”
17
            In the caption of Plaintiff’s “Motion to Oppose and Object to Reply in Support of
18
     Defendants’ Motion for Summary Judgment Dismissal,” he also included a “Motion to Stay
19
     Object.” (Dkt. # 42.) In his motion, Plaintiff lists the exhibits he has previously submitted in this
20
     matter, and represents that his assault charges are being dismissed and he is pleading guilty to a
21
     firearm charge. (Id. at 1-2.) He also restates the allegations from his amended complaint, and
22
     asserts that the “[b]ottom line is, Adams was truly ineffective in the line of government
23
     profession and was not being loyal to being honest.” (Id. at 2.) Plaintiff does not set forth an

     ORDER DENYING PLAINTIFF’S
     MISCELLANEOUS MOTIONS AND DENYING
     DEFENDANTS’ MOTION TO STRIKE
     PLAINTIFF’S MOTIONS - 2
 1   argument for why this case should be stayed. Defendants did not substantively address Plaintiff’s

 2   motion to stay. (Dkt. # 43.)

 3          “A district court has discretionary power to stay proceedings in its own court under

 4   Landis v. North American Co.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005)

 5   (citing Landis v. North American Co., 299 U.S. 248, 254 (1936)). “The power to stay a case is

 6   ‘incidental to the power inherent in every court to control the disposition of the causes on its

 7   docket with economy of time and effort for itself, for counsel, and for litigants.’” Halliwell v. A-

 8   T Sols., 2014 WL 4472724, at *7 (S.D. Cal. Sept. 10, 2014) (quoting Landis, 299 U.S. at 254).

 9          To determine if a stay is appropriate, the Court should weigh the “competing interests

10   which will be effected by the granting or refusal to grant a stay,” including “the possible damage

11   which may result from the granting of a stay, the hardship or inequity which a party may suffer

12   in being required to go forward, and the orderly course of justice measured in terms of the

13   simplifying or complicating of issues, proof, and questions of law which could be expected to

14   result from a stay.” See Lockyer, 398 F.3d at 1110 (quoting CMAX, Inc. v. Hall, 300 F.2d 265,

15   268 (9th Cir. 1962)).

16          It is unclear to the Court why, or if, Plaintiff is seeking a stay of this action. Because

17   there is a pending motion for summary judgment that has been fully briefed by both parties, and

18   Plaintiff has not identified any hardship or inequity he may suffer if required to go forward with

19   this matter, the Court denies Plaintiff’s motion to stay, to the extent he was requesting one.

20                                        III.    CONCLUSION

21          The Court DENIES Plaintiff’s “Motion to Oppose and Object to Reply in Support of

22   Defendants’ Motion for Summary Judgment Dismissal” and “Motion to Stay Object.” (Dkt. #

23   42.) The Court also DENIES Defendants’ motion to strike Plaintiff’s motion. (Dkt. # 43.) The

     ORDER DENYING PLAINTIFF’S
     MISCELLANEOUS MOTIONS AND DENYING
     DEFENDANTS’ MOTION TO STRIKE
     PLAINTIFF’S MOTIONS - 3
 1   Clerk is directed to send copies of this Order to the parties and to the Honorable Robert S.

 2   Lasnik.

 3             Dated this 12th day of April, 2019.

 4


                                                          A
 5

 6                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING PLAINTIFF’S
     MISCELLANEOUS MOTIONS AND DENYING
     DEFENDANTS’ MOTION TO STRIKE
     PLAINTIFF’S MOTIONS - 4
